Citation Nr: 1117358	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-16 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for migraine headache disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from October 1976 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for a left shoulder disorder, headache disorder, and a back disorder.  The Veteran disagreed and perfected his appeal only with regard to these issues.     


FINDINGS OF FACT

1.  The Veteran did not sustain a left shoulder injury or disease during service, and did not experience chronic symptomatology of a left shoulder disorder during service.

2.  Degenerative joint disease of the left shoulder did not manifest within one year of service separation in April 1986.

3.  The Veteran has not experienced continuous symptomatology of a left shoulder disorder since service.

4.  The current degenerative joint disease of the left shoulder is not related to service. 

5.  The Veteran did not sustain a migraine headache disease or head injury during service, and did not experience chronic symptomatology of a migraine headache disorder during service.  

6.  The Veteran did not experience chronic symptoms of migraine headaches since service separation.

7.  The current migraine headache disorder is not related to service. 

8.  The Veteran experienced muscle injuries during service.

9.  The Veteran did not experience chronic symptomatology of a low back disorder during service.

10.  Degenerative joint disease of the lumbar spine did not manifest within one year of service separation in April 1986.

11.  The Veteran did not experience continuous symptomatology of a low back disorder after service.

12.  The current lumbar degenerative joint disease is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for migraine headache disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 

3.  The criteria for service connection for a back disorder have not been met.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran pre-adjudication notice for his claims for service connection for a left shoulder disorder, headache disorder, and back disorder by a letter dated in March 2007.  This notification substantially complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  This March 2007 included appropriate notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and available VA treatment records are on file.  The Veteran did not request that VA obtain any private treatment records, and instead indicated in an April 2007 response that he had received medical treatment at a VAMC Dallas for years.  All available records were obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has not reported submitting any claims to the Social Security Administration for disability or supplemental income insurance benefits.

In October 2007 the Veteran was afforded VA joints and neurological disorders examinations regarding his claims.  In November 2007, each VA examiner provided an addendum opinion which reflected a review of the Veteran's claims file and an opinion regarding the claimed disorders' connection to service.  The Board finds the examinations to be legally sufficient.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal.

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  


Service Connection for Degenerative Joint Disease of the Left Shoulder

The Veteran contends that he experienced symptomatology of a left shoulder disorder during service, from carrying heavy ruck sacks, and that this disorder has continued until the present.

After a review of all the evidence, the Board finds that the Veteran did not incur a left shoulder injury or disease in service, and did not experience chronic symptoms of left shoulder disorder during service.  A review of the Veteran's service treatment records finds scattered complaints of pain in the left shoulder.  In February 1977, the Veteran complained about pain in both shoulders, which reportedly was made worse by carrying his ruck sack.  The clinician found a normal examination and the Veteran was released to duty.  In March 1977 the Veteran complained again about pain in both shoulders, which had begun the day before.  The service clinician assessed muscle spasms and prescribed medication.  A separate entry nearly two weeks later contains the Veteran's complaint of bilateral shoulder pain with his own observation that the medication had eased the pain.  The clinician again assessed muscle spasms.  In January 1978 the Veteran complained again of bilateral shoulder pain that had lasted 6 months.  The service clinician noted there was no report of trauma and assessed postural muscle spasms and gave him a temporary profile to limit his weight-bearing.  In October 1978 the Veteran complained about left shoulder pain after lifting weights a couple of days before.  The assessment was strain.  

There were no further complaints of the left shoulder in service.  As demonstrated by his behavior, the Veteran knew to seek out medical care for complaints of pain.  That the Veteran did not return for treatment or complain about his left shoulder again, after the various complaints with particular onset dates were treated, is evidence that these scattered complaints resolved, and that the Veteran did not experience chronic symptoms.  The March 1986 Report of Medical History completed by the Veteran in preparation for separation contains the Veteran's negative response to the inquiry about history or current complaints of a trick or painful shoulder.  The Report of Medical Examination reflects that, upon separation examination, the Veteran's upper extremities were clinically normal.  

The Board finds that the Veteran's very general statements reporting an in-service left shoulder disorder to lack credibility and to lack probative value because they are inconsistent with the objective record, are inconsistent with his own, more contemporary in-service report of medical history, are inconsistent with a history given for emergent treatment purposes, and are contradictory (the Veteran's report to the January 2006 emergency room physician that he had not suffered an injury, later same day report to a nurse that he had an old injury, and then to the 2007 VA examiner that he had not had a previous injury).  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

Additionally, post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of a left shoulder degenerative joint disease disorder until nearly two decades after service.  The Veteran sought VA medical treatment in the 1990's for a variety of complaints, yet the January 1995 treatment report of record does not contain a complaint about his left shoulder itself, but of chest pain that reached to his left shoulder.  The physical assessment made in July 2003 upon his request to be admitted to inpatient care likewise contains no complaint about the left shoulder.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In this regard, the Board notes that the Veteran did not file a claim for service connection for such a disability until 2007, again nearly two decades after his discharge from active service.  

The Board finds that degenerative joint disease of the left shoulder did not manifest within one year of service separation in April 1986.  No treatment records from any source provide reports of treatment or an assessment of degenerative joint disease of the left shoulder within one year of service.  No treatment report of record indicated the Veteran was found to have arthritis of the left should to a compensable degree within one year of his separation of service, and the Veteran has not reported that he had received such a diagnosis.

Indeed, the few VA treatment reports of record from the 1990's contain a January 1995 complaint of left-sided chest pain that extended to the left shoulder, but the treatment report did not include a complaint about the left shoulder itself.  The Veteran reported the duration had been several days and the treatment report contained no mention of his service or any injury in service.  The diagnostic impression was musculoskeletal.  In July 2003 the Veteran sought admission for drug and alcohol dependence inpatient treatment and during the course of the medical history assessment, he made no mention of his left shoulder.  The first diagnosis of left shoulder degenerative joint disease is dated in 2007, over two decades after the Veteran's discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, the Board finds that the Veteran did not experience continuous left shoulder symptoms since service.

In January 2006 the Veteran sought treatment at a VA emergency room for left shoulder pain and stiffness which he reported as having had 3 month duration.  Again, that the Veteran reported a 3 month onset was a statement by the Veteran to treating medical personnel that the symptoms had not been continuous, but had had a particular, and very recent, onset.  He denied to the treating physician overuse or specific injury.  The assessment, following an x-ray study, was likely shoulder tendonitis.  The Board observes there is a same day, though later in time, entry by a nurse, noting that the Veteran reported he had an old injury to his shoulder.

The Board finds that the weight of the evidence demonstrates that the current degenerative joint disease of the left shoulder is not related to service.  In October 2007 the Veteran was afforded a VA joints examination.  He reported chronic intermittent gradually progressing pain in the left should since service.  He attributed the pain to carrying heavy packs and marching.  To the examiner, the Veteran denied any acute injuries, fractures, or dislocations of the left shoulder.  After an objective examination which found an enlarged, arthritic appearing acromioclavicular joint, the VA examiner assessed left should degenerative joint disease involving the acromioclavicular  and glenohumeral joint.  Following a review of the Veteran's claims file, in November 2007 the same examiner issued an addendum opinion and opined the Veteran's left should disorder was less than likely related to his service, because the March 1986 Report of Medical History included a denial of a painful shoulder and the March 1986 separation examination found the upper extremities within normal limits. 

In March 2009 the Veteran was admitted for inpatient drug and alcohol dependence.  The admitting physical examination list of past medical history disorders did not include any reference to any left shoulder disorder.  Such history made for treatment purposes is of high probative value.

The Board finds that there is no credible evidence that the Veteran's left shoulder disorder manifested itself during service, within one year of service, or indeed until years thereafter.  Service treatment records are positive only for muscular complaints, the last being in 1978, and there was no finding of any disability pertaining to the upper extremities upon service separation in 1986.  The only reference to the Veteran's left shoulder in the intervening decades was found in January 1995, when he complained of left sided chest pain that reached to his left shoulder.  He did not complain about the left shoulder itself.  Rather, post-service medical records indicate that the Veteran was not diagnosed with a left shoulder disorder, specifically with degenerative joint disease, until October 2007.  

While the Veteran is competent to report symptoms that he has experienced, the matter of the etiology of a diagnosed disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the musculoskeletal system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board has found there were no chronic symptoms of a left shoulder disorder in service.  In fact, no mention of such symptomatology appears to have been made at the service separation examination.  Such contemporaneous history by the Veteran and contemporaneous clinical findings are highly probative that a left shoulder degenerative joint disease disability was not shown in service.

Further, the claims file contains no competent medical evidence even suggesting a relationship between the currently-diagnosed left shoulder degenerative joint disease and the Veteran's service.  The November 2007 addendum opinion by the October 2007 VA joints examiner included both a claims file review and the examiner's opinion that the current left should degenerative joint disease was less likely than not related to the Veteran's service.  Indeed, there is no credible evidence of in-service left shoulder injury or disease to which any such opinion could relate any current degenerative joint disease disorder.  The Board finds the medical evidence of record to be more probative than the contentions as to onset and etiology of the claimed condition rendered decades after service.

Consequently, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for left shoulder disorder, including diagnosed degenerative joint disease.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Migraine Headaches Disorder

The Veteran contends he experienced headaches in service, and that he has continued to experience severe headaches since service.

After a review of all the evidence, the Board finds that the Veteran did not sustain a migraine headache disease or head injury during service, and did not experience chronic symptomatology of a migraine headache disorder during service.  A review of service treatment records finds only scattered complaints that include the symptom of headaches, though always in the context of being a symptom of other diagnosed disorders or illnesses rather than a headache disorder.  Service treatment records show that in May 1977 the Veteran sought treatment for headaches, sore throat, and chills and was assessed to have a viral infection.  In September 1977 the Veteran sought treatment on three separate days for pain in his left eye, attributed alternatively to being hit in the left eye and to running into a tree days prior.  The initial nerve examination was grossly within normal limits and cerebella functions were also found to be within normal limits.  The Veteran reported later that month that he still had some headaches, and the assessment was post-traumatic headache.  In January 1978 he complained of headaches and a chest cold of 7 days duration.  The service clinician assessed cold syndrome with chest congestion.  In April 1979 the Veteran sought treatment for an ear infection and included strong headaches in his list of symptoms.  The clinician assessed a sinus infection.  As well, a July 1979 request for treatment included complaints of dizziness, headaches, and chills, which the clinician attributed to an injection the Veteran had recently received for strep throat.  Finally, in January 1986 the Veteran sought emergency room treatment following a motor vehicle accident.  He complained of being light headed with headaches.  After an objective examination that found various systems within normal limits, multiple contusions were assessed (none indicated to be to the head) and the Veteran was placed on quarters.  In March 1986 the Veteran indicated in the positive for frequent or severe headaches on his Report of Medical History; however, the clinician described the Veteran was a healthy young adult who had developed a fairly recent alcohol problem.  The March 1986 separation Report of Physical Examination found the head and neurological systems clinically normal.  

For these reasons, the Board finds that the Veteran did not incur a disorder characterized by headaches in service.  Indeed, though the service treatment records contain scattered complaints of the symptoms of headaches, there was no diagnosis of a particular disorder that pertained to the headaches themselves; instead, each complaint of headaches was treated as a symptom of another disorder.

The Board also finds that the Veteran did not experience chronic symptoms of migraine headaches since service separation.  Following denial of headaches at service separation, the VA treatment records dated in the 1990s contain no complaints of headaches at all.  The July 2003 VA psychosocial assessment and history, obtained upon the Veteran's request for admission for alcohol and drug rehabilitation treatment also contains no report of any disorder characterized by headaches and includes his denial of any problems with his neurological system.  Further, in July 2003 the Veteran completed a multidisciplinary biopsychosocial database, service treatment plan, in anticipation of his inpatient treatment.  On that form, the Veteran indicated he "seldom" experienced headaches.

The first treatment record with a complaint about headaches is dated in February 2007, which the Board notes is the same month the Veteran submitted the current claim seeking entitlement to service connection.  In that request for treatment, the Veteran dated the onset of severe headaches to the previous Wednesday.  In additional emergency room evaluation, the clinician noted the Veteran described his headaches as having an onset of 5 years before, concurrent with a heart procedure, and now occurring with more frequency.  The clinician assessed his neurological system as normal and recommended follow-up treatment.  See also March 2007 VA primary care.

Based on this evidence, the Board finds that the Veteran did not experience continuous symptoms of a headache disorder after service.  This finding is evidenced by the multiple requests for VA treatment during which the Veteran not only did not report headaches, but in July 2003 described his experience of headaches as "seldom."  Finally, when he did seek treatment for headaches, the Veteran himself dated the onset as since the previous Wednesday as well as 5 years previously.  As the Veteran had separated from service some 20 years prior, he had not experienced a headache disorder continuously since service.  The first diagnosis of migraine headaches is dated in October 2007, over two decades after the Veteran's discharge from service.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense, 1 Vet. App. at 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Additionally, post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of a migraine headache disorder until nearly two decades after service.  The Veteran sought VA medical treatment in the 1990's for a variety of complaints, yet the 1995 and 1996 treatment reports of record does not contain a complaint about headaches.  The physical assessment made in July 2003 upon his request to be admitted to inpatient care likewise contains no complaint about headaches.  See Rucker, 10 Vet. App. at 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In this regard, the Board notes that the Veteran did not file a claim for service connection for such a disability until 2007, again nearly two decades after his discharge from active service.  

Finally, the Board finds the Veteran's statements that he has experienced severe headaches since service to be not credible and therefore, lacking in probative value, because the Veteran himself contradicted this later statement with his earlier report to the February 2007 VA clinicians, made in the context of seeking treatment, that the headaches began (at first) the previous Wednesday, (and then) 5 years prior.  See Curry, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn, 19 Vet. App. at 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Veteran repeated this onset date of 5 years prior to the examination date to the VA examiner during the course of the VA neurological disorders examination in October 2007.  Because of these inconsistent statements, the Board finds the statements by the Veteran attributing his headaches to service to be not credible.  

In October 2007 the Veteran was afforded a VA neurological disorders examination.  He reported to the VA examiner an onset of 5 years for his headaches.  Following an objective examination, the examiner found the headaches were most likely migraines.  In November 2007, after review of the claims file, the VA examiner issues an addendum opinion that his migraine headaches were less likely than not related to service because service treatment records did not show any treatment for migraine headaches.  

The Board further finds that the weight of the evidence demonstrates that the current migraine headache disorder is not related to service.  The claims file contains no competent medical evidence showing a relationship between the currently-diagnosed migraine headache disorder and the Veteran's service.  The November 2007 addendum opinion by the October 2007 VA joints examiner included both a claims file review and the examiner's opinion that the current migraine headaches were less likely than not related to the Veteran's service, because the service treatment records did not contain any treatment for migraines.  The Board finds the medical evidence of record, as well as the Veteran's own previously reported histories of denial of headache symptoms at service separation and history of post-service onset of symptoms of headache, to be more probative than the Veteran's more recent and general contentions as to onset and etiology of the claimed headaches rendered decades after service.

Consequently, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a migraine headache disorder, claimed as headaches.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Back Disorder

The Veteran contends that his back was affected by his military duties, and that has continued to the present.

After a review of all the evidence, the Board finds that the Veteran did not experience chronic symptomatology of a low back disorder during service.  A review of the Veteran's service treatment records finds the Veteran sought treatment for back pain or low back pain on a variety of occasions.  Each instance was assessed by service clinicians as a musculoskeletal injury attributed to a particular event.  Specifically, the instances of treatment were January 1977, low back pain with a 72 hours onset, strain; August 1977, back pain; April 1979 back pain for 24 hours, muscle strain from doing strenuous exercises; May 1979 pulled muscle in back; July 1980, low back pain, 4 days prior, from lifting furniture, paraspinal muscle spasm; March 1982, two visits for low back pain, after he fell on his back in field exercises, lumbar facet syndrome, musculoskeletal injury; April 1984 low back pain after running, one week prior, skeletal-muscular injury; and March 1985, back pain, 3 years history, after lifting weights, assessed as a pulled muscle.  The Veteran did not seek treatment for back muscle pain again in service.  In March 1986 on the separation Report of Medical History the Veteran denied recurrent back pain.  The separation Report of Physical Examination found his spine clinically normal.  

In light of the Veteran's requests for treatment upon back pain after exertion, often years apart, with no follow-on treatment which indicates the back pain had resolved, the Veteran's own denial of recurrent back pain upon his March 1986 Report of Medical history, and the finding of a clinically normal spine at separation, the Board finds the Veteran did not experience symptoms of a chronic low back disorder in service. 

The Board has found there were no chronic symptoms of lumbar degenerative joint disease in service.  In fact, no mention of such symptomatology appears to have been made at the service separation examination.  Such contemporaneous history by the Veteran and contemporaneous clinical findings are highly probative that a lumbar degenerative joint disease disability was not shown in service.

Additionally, post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of a lumbar degenerative joint disease disorder until nearly two decades after service.  The Veteran sought VA medical treatment in the 1990's for a variety of complaints, yet the 1995 and 1996 treatment reports of record does not contain a complaint about his lumbar spine.  Therefore, the Board finds that there is no post-service continuity of symptoms.

The physical assessment made in July 2003 upon his request to be admitted to inpatient care includes the Veteran's report that he suffered from low back pain since service which he attributed to carrying equipment in service.  While the medical personnel included the Veteran's history in the assessment, no comment attributable to VA medical personnel indicated they endorsed that etiology.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Likewise, while the Veteran sought VA emergency room treatment for low back pain in October 2005, he referred generally only to stress at work (selling cars) and not to his military service, and when he sought in-patient VA drug and alcohol dependence treatment in June 2006, he denied arthritis and any problem with pain.  In this regard, the Board notes that the Veteran did not file a claim for service connection for such a disability until February 2007, again nearly two decades after his discharge from active service.  Considering the Veteran's inconsistent statements regarding his low back pain, the Board finds that the Veteran is not a credible witness with regard to the onset of his low back pain and so his statements suggesting continuity of symptoms are not credible and not probative.   

The Board finds that degenerative joint disease of the lumbar spine did not manifest within one year of service separation in April 1986.  There is no credible evidence that the Veteran's lumbar degenerative joint disease manifested itself during service, within one year of service, or indeed until years thereafter.  No treatment report of record indicates any form of arthritis was diagnosed, and found to be at a compensable degree, within one year of service separation.  Further, the Veteran has not contended that he ever received such a diagnosis of arthritis within one year of service separation.

The Board finds that the Veteran did not experience continuous symptomatology of a low back disorder after service.  VA treatment records dated in 1995 and 1996 bear no complaint of low back pain, or of lumbar degenerative joint disease.  While the Veteran complained of low back pain in July 2003, during the physical assessment prior to seeking admission for in-patient VA drug and alcohol rehabilitation, which he attributed to service (carrying a ruck sack), he denied pain and arthritis in June 2006 while undergoing another physical assessment for VA in-patient admission.  Rather, post-service medical records indicate that the Veteran was not diagnosed with degenerative joint disease until a VA lumbar x-ray series in March 2007, which is over two decades after the Veteran's discharge from service.  

The Board further finds that the weight of the competent evidence demonstrates that the current lumbar degenerative joint disease is not related to service.  While the Veteran is competent to report symptoms that he has experienced, such as low back pain, the matter of the etiology of this diagnosed disorder requires medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the lumbar spine system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

Further, the claims file contains no competent medical evidence even suggesting a relationship between the currently-diagnosed lumbar degenerative joint disease and the Veteran's service.  In October 2007 the Veteran was afforded a VA joints examination.  He reported to the examiner chronic, progressive, and increasing in frequency mechanical low back pain since service.  He attributed it to carrying heavy packs during prolonged marching and other strenuous military activities, yet he denied any acute back injuries.  Prior to losing his job in July 2007, he was employed in new and used car sales.  Following an objective examination, a review of the March 2007 spine x-ray study, and in November 2007 a review of the claims file, the examiner found lumbar degenerative joint disease that was less likely than not related to service.  The examiner noted the Veteran himself had denied recurrent back pain on the March 1986 Report of Medical History and the separation examination found his spine clinically normal.  

Indeed, there is no credible evidence of in-service lumbar spine disease to which any such opinion could relate any current degenerative joint disease disorder.  The Board finds the medical evidence of record, and the Veteran's own, more contemporaneous reports of medical history, to be more probative than the contentions as to onset and etiology of the claimed condition rendered decades after 

service.  Consequently, and based on this evidentiary posture, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a back disorder.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a back disrorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


